713 N.W.2d 268 (2006)
475 Mich. 856
K & K CONSTRUCTION, INC., and J.F.K. Investment Company, L.L.C., Plaintiffs-Appellants,
v.
DEPARTMENT OF ENVIRONMENTAL QUALITY, Defendant-Appellee.
Docket No. 129761. COA No. 244455.
Supreme Court of Michigan.
May 17, 2006.


*269 Order
On order of the Court, the application for leave to appeal the July 26, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
TAYLOR, C.J., not participating.
MARILYN J. KELLY, J., would grant leave to appeal.
MARKMAN, J., would grant leave to appeal in order to further consider the Court of Appeals application of the "average reciprocity of advantage" factor from Penn Central Transportation Co. v. City of New York, 438 U.S. 104, 98 S.Ct. 2646, 57 L.Ed.2d 631 (1978).